Exhibit 99.6 Tii Network Technologies, Inc. and Porta Systems Corp. Copper Products Division Pro Forma Condensed Combined Financial Statements Three Months Ended March 31, 2010 and Year Ended December 31, 2009 1 INDEX TO PRO FORMA FINANCIAL INFORMATION Tii NETWORK TECHNOLOGIES INC. AND PORTA SYSTEMS CORP. COPPER PRODUCTS DIVISION Unaudited Pro Forma Condensed Combined Financial Statements: Introduction to Unaudited Pro Forma Condensed Combined Financial Statements 3 Unaudited Pro Forma Condensed Combined Statement of Operations for the Three Months Ended March31, 2010 4 Unaudited Pro Forma Condensed Combined Statement of Operations for the Year Ended December31, 2009 5 Unaudited Pro Forma Condensed Combined Balance Sheet at March31, 2010 6 Notes to the Unaudited Pro Forma Condensed Combined Financial Statements 7-8 2 TII NETWORK TECHNOLOGIES, INC. INTRODUCTION TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements give effect to the acquisition of substantially all of the assets, exclusive of cash, and assumption of certain operating liabilities, primarily accounts payable and accrued expenses, of the Copper Products Division of Porta Systems Corp. (the “Copper Products Division”) by Tii Network Technologies, Inc. (the “Company”).In accordance with Accounting Standards Codification 805, Business Combinations (ASC 805), the purchase price is required to be allocated among the fair values of the assets acquired and liabilities assumed. We have derived the following unaudited pro forma condensed combined financial statements by applying pro forma adjustments to the historical financial statements of the Company and the Copper Products Division, such statements having been reviewed for the three months ended March31, 2010 and audited for the year ended December31, 2009. The unaudited pro forma condensed combined statements of operations for the three months ended March31, 2010 and for the year ended December31, 2009, are presented as if the acquisition was consummated on January1, 2009 and combines the historical results of the Company and the Copper Products Division for the related three and twelve month periods then ended.The unaudited pro forma condensed combined balance sheet gives effect to the proposed acquisition as if it occurred at the end of the most recent reporting period which is March31, 2010. We describe the assumptions underlying the pro forma adjustments in the accompanying notes, which you should read in conjunction with these unaudited pro forma condensed combined financial statements. We have based the unaudited pro forma adjustments upon available information and certain assumptions that we believe are reasonable under the circumstances. We present the unaudited pro forma condensed combined financial statements for informational purposes only. The unaudited pro forma condensed combined statements of operations do not purport to represent what our results of operations would have been had the acquisition actually occurred on the dates indicated and they do not purport to project our results of operations for any future period. The unaudited pro forma condensed combined balance sheet does not purport to reflect what our financial condition would have been had the acquisition closed on the date indicated or for any future or historical period. We are in the process of preparing an allocation of the purchase price to the assets that were acquired and the liabilities that were assumed, in accordance with ASC 805.For purposes of these unaudited pro forma condensed combined financial statements, we have applied our preliminary estimate of purchase price and fixed asset adjustment to the accompanying condensed combined March31, 2010 balance sheet, with the related balance being allocated to goodwill.A final determination of the fair values of tangible and intangible assets acquired and liabilities assumed which will include an allocation to amortizable customer relationships acquired and reflect potential adjustments to inventories, deferred tax assets and/or any other assets and liabilities will be made at a later date. 3 TII NETWORK TECHNOLOGIES, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS For the Three Months Ended March31, 2010 (Amounts in Thousands) Tii Network Technologies, Inc. Porta Systems Corp. Copper Products Division Pro Forma Adjustments (See Note 3) Pro-Forma Net sales $ $ $ - $ Cost of sales ) (a) Gross profit 25 Selling, general and administrative expenses ) (a) ) (b) Research and development expenses ) (a) Total operating expenses ) Operating income (loss) ) Interest income 6 - (6
